Citation Nr: 1502289	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-29 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back condition, to include whether new and material evidence was received to reopen a prior claim.

2.  Entitlement to service connection for upper reflux syndrome, claimed as secondary to PTSD.

3.  Entitlement to service connection for erectile dysfunction claimed as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased disability rating in excess of 20 percent for residuals, right knee injury.  

5.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease, right knee.  

6.  Entitlement to an effective date earlier than December 23, 2009, for the award of a total (100 percent) disability rating for PTSD.  

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, May 2009, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2014.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to "upper reflux syndrome" was original characterized by the RO as "upper reflex syndrome."  The issue has been recharacterized to better reflect the scope and nature of the claim, to include that the Veteran is claimed service connection for a gastrointestinal disorder rather than a neurological disorder of the upper extremities.  

Additional evidence was added after the appeal was last adjudicated by the agency of original jurisdiction (AOJ).  However, the Veteran filed a waiver in March 2012 specifying that "if I locate and/or wish to submit additional evidence after today's date I waive my right to have this case remanded (sent back) to my RO and request that BVA consider any new evidence during their adjudication of my appeal."  In light of the broad scope of this waiver, the Board may consider all additional evidence without regard to AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2014).  

The Veteran was previously represented by a state veterans service organization.  He revoked this representation in an April 2014 letter.  See 38 C.F.R. § 14.631(f) (2014).  He has proceeded without representation since that time, including at the September 2014 Board hearing.  


FINDINGS OF FACT

1.  Evidence received after a June 1988 petition to reopen became final is not new and material as it is either unfavorable or duplicative of evidence previously considered.

2.  Erectile dysfunction is shown, as likely as not, to be a result of the Veteran's service-connected psychiatric condition.  

3.  The Board denied a claim for an increased rating for PTSD in March 31, 2008, at which time the Veteran had already demonstrated his intent to file a new claim for an increased rating; it was factually ascertainable by that time that his disability manifested at the 100 percent level under the rating schedule.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the purpose of reopening the previously denied claim of service connection for a low back condition.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).

2.  The criteria to establish service connection for erectile dysfunction as secondary to PTSD, a service-connected disability, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The criteria for an effective date of April 1, 2008, for the award of a 100 percent disability rating PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.130 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent notice letters on numerous occasions providing the necessary information, including in June 2004 and March 2006.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required pursuant to Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).


1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, VA obtained those VA treatment records which appear to be the only medical records reasonably indicated in the record as relevant.  Records from the Department of Labor Office of Workers' Compensation Programs were also received.  The RO attempted to obtain his records from the Social Security Administration (SSA), but that agency advised in January 1996 that his records could not be located.  Similarly, with specific regard to the appeal concerning PTSD, the Veteran has identified various private treatment records not currently in evidence.  However, those treatment records would only be pertinent to the question of whether a 100 percent disability level was factually ascertainable prior to April 2008, which is not materially in dispute; the claim is resolved by assigning an effective, as required by law, as the later of the date of claim.  Accordingly, it is not necessary to attempt to obtain those missing records.  See 38 C.F.R. §§ 3.159, 3.400.  Finally, the Veteran has asked VA to contact his son to obtain a supporting statement from him; the Veteran's son was contacted, including in March 2011, but did not respond.  

2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations to evaluate the severity of his service-connected PTSD.  Ultimately, those examinations and the remaining evidence of record are adequate to decide the appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  With regard to the petition to reopen the claim of service connection for a low back condition, a VA examination is not necessary as the claim is not being reopened.  See 38 C.F.R. § 3.159(c).  Because the evidence of record is otherwise adequate to fully resolve the appeals decided herein, no further VA examinations are necessary.  See 38 C.F.R. § 3.159(c)(4).  

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider this claim at this time. 

II.  Analysis

A. Low Back 

The Veteran maintains that his claim of entitlement to service connection should be reopened and decided on the merits.  As he has not submitted new and material evidence, the petition to reopen must be denied.  

Applicable Law

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C.A. § 5104 (West 2002).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year from the date that the RO mailed notice of the rating decision.  See 38 C.F.R. § 20.302(a).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also 38 C.F.R. § 20.200.  

Generally, a VA decision becomes final if an NOD is not filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  

To the contrary, if new and material evidence is received during an applicable appellate period following an RO decision or prior to an appellate (Board) decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Pursuant to 38 C.F.R. § 3.156(b), VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468.  (2009).

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  

"New" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id.  at 117.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade, 24 Vet. App. at 117-18.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. at 118-19, 123.  If the McLendon standard is met, the claim should be reopened.  See id.

(1) Discussion - Finality of Past Claims

The Veteran filed an original claim of service connection for a low back condition in August 1975.  This claim was denied in a September 1975 rating decision, which the Veteran appealed by filing an NOD in September 1975.  (A second rating decision was issued in May 1976.)  A SOC was issued in June 1976.  The Veteran filed a VA Form 9 more than two years later in August 1978.  He was informed by letter one month later, August 1978, that his VA Form 9 had not been timely filed.  

The Board must find that this original claim became final.  He needed to file his VA Form 9 by, at latest, May 1977, which was the remainder of the one-year period following issuance of the May 1976 rating (60 days following the June 1976 SOC would have been in August 1976, which was earlier).  But, it was not received until August 1978, which was more than one year after the deadline, and he had not asked for an extension.  Moreover, no pertinent evidence was received during that time period, and the RO gave him no indication that it considered an appeal timely filed.  See 38 C.F.R. § 19.118(b)(1) (1977); see also 38 C.F.R. § 20.203 (2014); Percy, 23 Vet. App. at 45. 

Accordingly, the August 1975 rating decision became final.  

He filed a petition to reopen in January 1981, which was denied in a July 1981 rating decision.  The Veteran perfected an appeal to the Board, which denied the petition in May 1983.  

Thereafter, he submitted a petition to reopen in September 1985, which was denied by the RO via an October 1985 letter.  The Veteran again perfected an appeal to the Board, which denied the petition in August 1986.  

The Board must now find that the January 1981 and September 1985 petitions to reopen are final because they were both decided in the Board's May 1983 and August 1986 decisions, which are both final.  The U.S. Court of Veterans Appeals was not established until November 18, 1988, by Congress pursuant to the Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (codified at 38 U.S.C.A. § 7251, et. al,).  Judicial review of a Board decision was not available prior to that time.

Approximately two years later, in June 1988, he again submitted a petition to reopen.  It was denied in an October 1988 rating decision.  Notice was sent to a mailing address in Shelton, Washington.  In May 1989, he informed VA that he had moved to Dallas.  Accordingly, he underwent a VA examination there in June 1989 to evaluate his right knee and hearing acuity.  He wrote to VA in July 1989 asking for "some kind of explanation as to what is going on" because he had undergone an examination for the "[right] knee, back, and extremities, as well as my hearing condition."  In response, a second rating decision was issued in August 1989; it addressed the issues of service connection for the right knees, tinnitus, and hearing loss, but not the back.  He filed an NOD in September 1989 and asked for a personal hearing because he wanted to present "evidence that the right knee condition is not better . . . ."  At the hearing held in September 1989, he discussed his history of back surgery.  See Hr'g Tr. 4.  

Here again, the Board must find that the June 1988 petition to reopen became final.  He was notified of the RO's decision and did not express disagreement.  His July 1989 letter asking for clarification regarding "what was going on" cannot reasonably interpreted as disagreement with the RO's decision.  In fact, contrary to his July 1989 statement, the June 1989 VA examination did not evaluate the low back.  Clarification was provided in the August 1989 rating decision, which did not discuss the back, and his NOD filed in September 1989 also did not mention the back.  No evidence pertinent to the back was received.  Accordingly, the June 1988 petition to reopen became final.

The Veteran filed another petition to reopen in September 2002.  It was not denied until a September 2005 rating decision.  

Several months later, in January 2006, the RO received a letter from the Veteran (it appears to reflect a date in September 2002, but was received in January 2006).  In this letter, the Veteran asked the RO to "reconsider my claim for total disability"; he proceeded to list the disabilities he felt supported a "total disability," which included a back that "needs to be surgically repaired."  

The RO interpreted this letter as a claim for TDIU.  No further action was taken by the Veteran or the RO regarding the low back until he filed a VA Form 21-526b, "Supplemental Claim," in May 2010 requesting service connection for a "lower back condition related to service time."  

Because the Veteran listed a low back condition as a disability he felt supported the award of a "total disability," his statement should have been construed as indicating his intent to pursue service connection for that condition.  Thus, his September 2002 petition to reopen may be considered as still open and pending.  

(2) Discussion - Subsequent Evidence Received

New and material evidence has not been received.  The claim was originally denied in September 1975 because "The acute lumbosacral strain in service is not shown to be related to the presently diagnosed low back disease."  Subsequent decisions, including the most recent Board decision in August 1986 and then the October 1988 rating decision, found that new and material evidence had not been submitted on this basis.  

Evidence of record by the time of his last petition to reopen, filed in September 2002, included his service treatment records (STRs), which confirmed an injury during service.  Also of record was a March 1981 memorandum from a private doctor stating that the Veteran "has an old back injury that causes him occasional acute flair-ups [sic]."  Further, the evidence included lay statements from third-party witnesses attesting to his symptomatology.  Various medical records also documented the Veteran's complaints of symptoms since the in-service injury.  

The new evidence consists of additional VA and private treatment records showing his current symptomatology and the results of updated diagnostic testing.  Most relevant to the material nexus question, the new evidence consists of the Veteran's medical records from the Department of Labor Office of Workers' Compensation Programs.  As relevant, this evidence includes extensive medical evaluations directly relating his current back condition to a post-service injury in 1988.  Most representative of these is a private evaluation conducted in December 2010, which relates a history of back problems since a "a work related injury on April 2, 1988," and a prior history involving "low back pain secondary to an injury while in the military in 1971, however, [the Veteran] describes resolution of said symptomatology after physical therapy at that time." 

 This evidence cannot reasonably be found to "raise a reasonable possibility of substantiating the claim" because it does not indicate that the low back condition may be due to service, which is the unestablished fact at issue.  To the contrary, it directly rebuts the Veteran's contention that a current low back condition results directly from service.  This new evidence would not entitle the Veteran to a VA examination.  See Shade, 24 Vet. App. at 117.

The Veteran also submitted additional written statements and testimony offering his own opinion that his low back condition is a result of injury during service.  However, these statements simply reiterate his statements previously of record.   

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for a low back condition has not been received.  As the veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally-disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

B.  Erectile Dysfunction 

The Veteran maintains that erectile dysfunction (ED) is secondary to his service-connected PTSD.  As the evidence tends to make such a secondary relationship at least equally likely, the claim must be granted.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

Accordingly, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In the instant case, a current diagnosis is confirmed by a December 2010 VA treatment record showing that the Veteran continued to receive medication for the condition.  Early medical records suggest that this condition was a result of medication for PTSD, but a doctor in April 1995 concluded that because the Veteran was "gradually weaned from this medication, without benefit in regard to impotence, it appears the impotence may not be due to the imipramine, but is likely psychogenic in etiology."  There is no further evidence calling into doubt this doctor's opinion, and the Board cannot otherwise find any reason to discount the evidentiary value of the opinion.  Accordingly, it is the most probative opinion and makes a secondary nexus to PTSD likely. 

Accordingly, all material elements of the claim are in equipoise, and the claim must be granted.  

C.  PTSD - Effective Date

The Veteran is currently assigned a 100 percent schedular disability rating for PTSD effective from December 23, 2009.  He contends that the effective date for the 100 percent rating should be much earlier, as early as 1994.  




Applicable Law

(1) Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

A "report of examination" for purposes of § 3.157(b)(1) must (1) identify a single examination and its date, and (2) must also indicate that the symptoms of the disability have worsened.  Thus, although a report of examination may be based on more than one examination, it must, at a minimum, identify at least one specific examination (or admission) by date.  Massie v. Shinseki, 724 F.3d 1325, 1328-29 (Fed. Cir. 2013).

In making this determination the Board must consider all of the evidence, including all evidence received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

 
(2) Date Entitlement Arose

Generally, an effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see also Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.").  In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35 -36 (2000); VAOPGCPREC 12-98.  

Accordingly, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  And, if a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of § 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

The rating schedule for evaluating PTSD prescribes a 100 percent rating when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

Discussion

(1) Date of Claim

In light of the procedural history of this case, the central question is whether the Veteran filed a claim between March 31, 2008, when the Board denied an increased rating, and December 23, 2009, which is the current effective date.  

Historically, in a June 1994 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent.  After then conducting a VA examination, the RO issued a second decision issued in June 1994, which granted an initial 50 percent disability rating for PTSD.  

The Veteran filed a subsequent claim for increased disability ratings, which the RO denied in in an August 1996 rating decision.  The Veteran withdrew a perfected appeal in March 1998, but he re-applied in October 2001, and ultimately perfected an appeal to the Board, which issued a decision on March 31, 2008, denying a disability rating in excess of 50 percent for PTSD.  The Veteran did not appeal the Board's decision to the CAVC.  Thus, it became final, which means that an effective date earlier than the date of this Board decision cannot be assigned (absent a motion to revise the Board decision on the basis of clear and unmistakable error, which the Veteran has not filed).See 38 C.F.R. §§ 20.1100, 20.1400; see also, 38 C.F.R. § 20.1303; DiCarlo v. Nicholson, 20 Vet. App. 52, (2006); Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

The claims file shows that the Veteran filed a claim prior to when the Board issued its decision in March 2008.  He was released from prison in January 2008, and he notified the RO of this fact several days later.  The RO developed his January 2008 statement as a claimed for increased rating.  Because this same issue was pending on appeal before the Board, the Veteran's January 2008 statement should not have been considered a claim for increased rating.  Doing so put the RO in the position of adjudicating an issue over which the Board had appellate jurisdiction at that point.  See, e.g., Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) (an RO must not be placed in the anomalous position of reviewing the decision of the BVA, a superior tribunal); see also VAOPGCPREC 14-95.  

Regardless, the RO issued a rating decision in February 2009 (a) granting a temporary evaluation of 100 percent effective from September 29, 2008, based on surgical or other treatment necessitating convalescence for PTSD, and (b) continuing the 50 percent disability evaluation beginning from December 1, 2008.

The Veteran filed a NOD in February 2009 specifically disagreeing with the RO's decision to reduce the temporary 100 percent rating to 50 percent after his hospitalization.  The RO did not respond to his NOD by issuing a statement of the case (SOC).  

A private attorney filed a statement in December 2009 on the Veteran's behalf stating that the Veteran "wishes to apply for an increased rating" for PTSD.  In light of the nature of this statement, the RO reasonably developed this as an increased rating claim, which resulted in issuance of the April 2010 rating decision now on appeal (assigning a 100 percent schedular rating from the date of the representative's December 2009 statement).   

This procedural history means that an increased rating issue was placed into appellate status at the same time it was already pending before the Board.  The date of claim cannot now be recognized prior to the Board's March 31, 2008 decision.  However, resolving all reasonable doubt in the Veteran's favor, the date of claim will be established as April 1, 2008, the day following the Board's decision.

The claims file shows that the Veteran separately filed claims for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  An earlier effective date is not warranted in light of these claims for several related reasons.  First, as relevant to this appeal, any TDIU claim must necessarily have arisen as a component of an increased rating claim for PTSD.  Therefore, the date of all claims for a TDIU on this basis cannot be earlier than the date of any claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the instant decision finds that April 1, 2008, is the last date-of-claim, the earlier claims for TDIU cannot have remained pending after the March 31, 2008, Board decision.  See, e.g., Evans v. McDonald, __ Vet. App. __, 2014 WL 6769767, *3 (2014).  Second, the Veteran independently filed claims for TDIU, and those claims would not give rise to an informal claim for an increased rating for PTSD.  Moreover, the Veteran was incarcerated throughout this time period, which precluded consideration of the TDIU issue as a matter of law.  See 38 U.S.C.A. § 5313(c); 38 C.F.R. § 3.341(b); VAOPGCPREC 16-97.

Otherwise, the issue now on appeal does not involve the question of whether an earlier effective date for the award of a 100 percent rating on the basis of a TDIU may be warranted.  The Veteran has repeatedly filed separate claims for TDIU, and the RO has independently developed and adjudicated those claims.  At no point in time has the Veteran been assigned a TDIU.  He did not perfect an appeal after any determination denying a TDIU.  Taking jurisdiction over the matter and addressing it in the first instance in this appeal would result in substantial prejudice to the Veteran as that issue involves distinct facts and law, and he would be denied his due process right to one review on appeal.  

(2) Entitlement Arose

At this time, the evidence makes it reasonable to conclude  entitlement to disability compensation at the 100 percent level for PTSD existed as of  April 1, 2008.  A private psychologist wrote in February 2010 that the Veteran "is completely socially isolated and has not worked since 1994.  It is likely that the PTSD symptoms are primarily to blame for this impairment, more so than depressive symptoms, which are likely primarily caused by PTSD."  In addition, a VA staff psychiatrist wrote in December 2008 that the Veteran "continues to struggle with PTSD and depressive symptoms. . . . . I therefore consider him to be at a functional level whereby he is unemployable and totally disabled from his mental illness."  This evidence indicates that a 100 percent level of impairment was factually ascertainable on the date of claim established on April 1, 2008.  Thus, the effective date must be established from April 1, 2008.  See 38 C.F.R. § 3.400.  The claim is granted to this extent.  


ORDER

The petition to reopen the claim of service connection for a low back condition is denied.  

Entitlement to service connection for erectile dysfunction is granted.  

Entitlement to an effective date for the award of a 100 percent disability for PTSD is granted from April 1, 2008, but not earlier.  


REMAND

A.  Right Knee

Missing Treatment Records

At his Board hearing, the Veteran identified additional pertinent evidence regarding the severity of his right knee disability, including treatment at Albany Hospital and Saratoga Hospital.  See Board Hr'g Tr. 4, 21.  Because those records are potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  

He also indicated that his VA doctors have given him a walker.  These treatment records are not available to the Board for review, but are potentially relevant, so should be associated with the claims file.  

New Examination

The Veteran last underwent a VA examination in January 2009 to evaluate his right knee condition.  In light of his statements at the Board hearing, it would appear that a new VA examination is warranted to better understand the current nature, extent and severity of the disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

B.  Reflux

The Veteran has not been afforded a VA examination to address the claimed reflux.  However, an examination is necessary because the STRs document complaints of "occasional indigestion" in September 1964, and the post-service treatment records suggest ongoing symptomatology.  However, the evidentiary record does not identify whether this is a continuation of the complaints during service or whether this is related to a different medical condition.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, including treatment at Albany Hospital and Saratoga Hospital, as identified during the Board hearing.  

The letter should request that he complete a Release of Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder the Veteran identifies and which are possible to obtain.  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, dated since 2011.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Next, arrange for the Veteran to undergo a VA examination to address the claimed reflux condition.

The examiner is asked to review all relevant information.  Based on this review, the examiner is asked to address each of the following:  

(a)  Establish whether a current diagnosis for any gastroesophageal condition is appropriate.  

(b) If a gastroesophageal disorder is diagnosed, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any disease or injury of the Veteran's active service?  

Relatedly, what is the likelihood that the complaints noted in the service treatment records were an early manifestation of the current disorder?

(c) Notwithstanding the answer to question (b), is it at least as likely as not that the condition is proximately due to, the result of, or caused by any other medical condition, including medication prescribed to treat the condition(s)?  If so, please identify that medical condition.  

(d) Notwithstanding the answer to questions (b)-(c), is it at least as likely as not that a current disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition, including medication prescribed to treat the condition(s)?  If so, please identify that medical condition, and whether that increase in severity was due to the natural progress of the disease?

5.  Arrange for the Veteran to undergo an examination of his right knee to ascertain its severity.  All indicated tests should be accomplished, and findings reported in detail.  

6.  After completing all actions set forth in paragraphs 1-5, plus any further action needed as a consequence of the development completed, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including extraschedular consideration.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


